Exhibit 10.21
AMENDMENT NO. 1
TO SEVERANCE PAY AGREEMENT
     This Amendment is made and entered into this 12th day of May 2008, by and
between Ralf Suerken (“Executive”) and SoftBrands, Inc. (the “Company”).
     WHEREAS, the Executive and the Company are party to that certain Severance
Pay Agreement dated as of November 10, 2005 (the “Agreement”); and
     WHEREAS, the Company and the Executive wish to amend the Agreement to
comport with proposed regulations under Section 409A of the Internal Revenue
Code.
     NOW, THEREFORE, inconsideration of the foregoing recitals, and for other
valid consideration, the receipt and adequacy of which is hereby acknowledged,
the parties agree as follows:
1. Section 2(i) of the Agreement is hereby amended in its entirety to read as
follows:
     (i) If a Change in Control (as defined in Section 3(i) hereof) occurs
during the term of this Agreement and either of the events described in clause
(a) or (b) below occurs, the terminated Executive shall be entitled to receive
the cash payment provided in Section 4 hereof:
(a) the Company shall, within one year after such Change of Control occurs, have
exercised its right to terminate the Executive without cause; or
(b) the Executive shall, prior to March 15 of the calendar year following the
year in which the Change of Control occurs, have voluntarily exercised his
option to terminate his employment for Good Reason (as defined in Section 3(ii)
hereof). Notice of election of this option must identify the Executive who
desires to terminate his employment and set forth in reasonable detail the facts
and circumstances claimed to constitute Good Reason.
2. Section 3(ii) of the Agreement is hereby amended in its entirety to read as
follows:
     (ii) “Good Reason” shall mean the occurrence of any of the following
events:
(a) the assignment to Executive of employment responsibilities which are not
materially of comparable responsibility and status as the employment
responsibilities held by Executive immediately prior to a Change in Control;
(b) a material reduction by the Company in Executive’s compensation (including a
material change in the form of the bonus compensation plan that makes less
likely the achievement of a targeted bonus) as in effect immediately prior to a
Change in Control;
(c) except to the extent otherwise required by applicable law, the failure by
the Company, or the entity that acquires the Company, to continue in effect a
material benefit or compensation plan, stock ownership plan, stock purchase
plan, bonus plan, life insurance plan, health-and-accident plan or disability
plan in which Executive is participating immediately prior to a Change in
Control (or plans providing Executive with substantially similar benefits), the
taking of any action by the Company which would have a material adverse affect
upon Executive’s

 



--------------------------------------------------------------------------------



 



participation in, or materially reduce Executive’s benefits under, any of such
plans or deprive Executive of any material fringe benefit enjoyed by Executive
immediately prior to such Change in Control, or the failure by the Company to
provide Executive with the number of paid vacation days to which Executive is
entitled immediately prior to such Change in Control in accordance with the
Company’s vacation policy as then in effect; or
(d) the failure by the Company to obtain, as specified in Section 6(i) hereof an
assumption of the obligations of the Company to perform this Agreement by any
successor to the Company.
     For purposes of the foregoing, Executive shall not be considered to have
been assigned employment of lesser responsibility if Executive manages, has
control over, or serves in a similar position with a subsidiary, division or
operating unit of an acquiring entity that generates revenues of comparable
amounts to the revenues generated by the Company before such Change in Control.
Notwithstanding the foregoing, none of the forgoing events shall be considered
“Good Reason” if it occurs in connection with the Executive’s death or
disability.
3. Section 4(b) of the Agreement is hereby amended in its entirety to read as
follows:
(b) In lieu of any further base salary payments to Executive for periods
subsequent to the date that the termination of Executive’s employment becomes
effective, the Company shall pay as severance pay to Executive a lump-sum cash
amount equal to twelve months Executive’s salary (subject to withholding for
applicable taxes); subject, however, to the restriction that the Executive shall
not be entitled to receive any amount pursuant to this Agreement which
constitutes an “excess parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended, or any successor provision or
regulations promulgated thereunder. In case of uncertainty as to whether some
portion of a payment might constitute an excess parachute payment, the Company
shall initially make the payment to the Executive and Executive agrees to refund
to the Company any amounts ultimately determined to be excess parachute
payments;
     IN WITNESS WHEREOF, the Executive and the Company have executed this
amendment as of the date first above written.

                      SoftBrands, Inc.    
 
               
 
  By                          
 
      Its        
 
         
 
   
 
                              Ralf Suerken    

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1
TO SEVERANCE PAY AGREEMENT
     This Amendment is made and entered into this 12th day of May 2008, by and
between Steven J. VanTassel (“Executive”) and SoftBrands, Inc. (the “Company”).
     WHEREAS, the Executive and the Company are party to that certain Severance
Pay Agreement dated as of November 10, 2005 (the “Agreement”); and
     WHEREAS, the Company and the Executive wish to amend the Agreement to
comport with proposed regulations under Section 409A of the Internal Revenue
Code.
     NOW, THEREFORE, inconsideration of the foregoing recitals, and for other
valid consideration, the receipt and adequacy of which is hereby acknowledged,
the parties agree as follows:
1. Section 2(i) of the Agreement is hereby amended in its entirety to read as
follows:
     (i) If a Change in Control (as defined in Section 3(i) hereof) occurs
during the term of this Agreement and either of the events described in clause
(a) or (b) below occurs, the terminated Executive shall be entitled to receive
the cash payment provided in Section 4 hereof:
(a) the Company shall, within one year after such Change of Control occurs, have
exercised its right to terminate the Executive without cause; or
(b) the Executive shall, prior to March 15 of the calendar year following the
year in which the Change of Control occurs, have voluntarily exercised his
option to terminate his employment for Good Reason (as defined in Section 3(ii)
hereof). Notice of election of this option must identify the Executive who
desires to terminate his employment and set forth in reasonable detail the facts
and circumstances claimed to constitute Good Reason.
2. Section 3(ii) of the Agreement is hereby amended in its entirety to read as
follows:
     (ii) “Good Reason” shall mean the occurrence of any of the following
events:
(a) the assignment to Executive of employment responsibilities which are not
materially of comparable responsibility and status as the employment
responsibilities held by Executive immediately prior to a Change in Control;
(b) a material reduction by the Company in Executive’s compensation (including a
material change in the form of the bonus compensation plan that makes less
likely the achievement of a targeted bonus) as in effect immediately prior to a
Change in Control;
(c) except to the extent otherwise required by applicable law, the failure by
the Company, or the entity that acquires the Company, to continue in effect a
material benefit or compensation plan, stock ownership plan, stock purchase
plan, bonus plan, life insurance plan, health-and-accident plan or disability
plan in which Executive is participating immediately prior to a Change in
Control (or plans providing Executive with substantially similar benefits), the
taking of any action

 



--------------------------------------------------------------------------------



 



by the Company which would have a material adverse affect upon Executive’s
participation in, or materially reduce Executive’s benefits under, any of such
plans or deprive Executive of any material fringe benefit enjoyed by Executive
immediately prior to such Change in Control, or the failure by the Company to
provide Executive with the number of paid vacation days to which Executive is
entitled immediately prior to such Change in Control in accordance with the
Company’s vacation policy as then in effect; or
(d) the failure by the Company to obtain, as specified in Section 6(i) hereof an
assumption of the obligations of the Company to perform this Agreement by any
successor to the Company.
     For purposes of the foregoing, Executive shall not be considered to have
been assigned employment of lesser responsibility if Executive manages, has
control over, or serves in a similar position with a subsidiary, division or
operating unit of an acquiring entity that generates revenues of comparable
amounts to the revenues generated by the Company before such Change in Control.
Notwithstanding the foregoing, none of the forgoing events shall be considered
“Good Reason” if it occurs in connection with the Executive’s death or
disability.
3. Section 4(b) of the Agreement is hereby amended in its entirety to read as
follows:
(b) In lieu of any further base salary payments to Executive for periods
subsequent to the date that the termination of Executive’s employment becomes
effective, the Company shall pay as severance pay to Executive a lump-sum cash
amount equal to twelve months Executive’s salary (subject to withholding for
applicable taxes); subject, however, to the restriction that the Executive shall
not be entitled to receive any amount pursuant to this Agreement which
constitutes an “excess parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended, or any successor provision or
regulations promulgated thereunder. In case of uncertainty as to whether some
portion of a payment might constitute an excess parachute payment, the Company
shall initially make the payment to the Executive and Executive agrees to refund
to the Company any amounts ultimately determined to be excess parachute
payments;
     IN WITNESS WHEREOF, the Executive and the Company have executed this
amendment as of the date first above written.

                      SoftBrands, Inc.    
 
               
 
  By                          
 
      Its        
 
         
 
   
 
                              Steven J. VanTassel    

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1
TO SEVERANCE PAY AGREEMENT
     This Amendment is made and entered into this 12th day of May 2008, by and
between Gregg A. Waldon (“Executive”) and SoftBrands, Inc. (the “Company”).
     WHEREAS, the Executive and the Company are party to that certain Severance
Pay Agreement dated as of June 2, 2006 (the “Agreement”); and
     WHEREAS, the Company and the Executive wish to amend the Agreement to
comport with proposed regulations under Section 409A of the Internal Revenue
Code.
     NOW, THEREFORE, inconsideration of the foregoing recitals, and for other
valid consideration, the receipt and adequacy of which is hereby acknowledged,
the parties agree as follows:
1. Section 2(i) of the Agreement is hereby amended in its entirety to read as
follows:
     (i) If a Change in Control (as defined in Section 3(i) hereof) occurs
during the term of this Agreement and either of the events described in clause
(a) or (b) below occurs, the terminated Executive shall be entitled to receive
the cash payment provided in Section 4 hereof:
(a) the Company shall, within one year after such Change of Control occurs, have
exercised its right to terminate the Executive without cause; or
(b) the Executive shall, prior to March 15 of the calendar year following the
year in which the Change of Control occurs, have voluntarily exercised his
option to terminate his employment for Good Reason (as defined in Section 3(ii)
hereof). Notice of election of this option must identify the Executive who
desires to terminate his employment and set forth in reasonable detail the facts
and circumstances claimed to constitute Good Reason.
2. Section 3(ii) of the Agreement is hereby amended in its entirety to read as
follows:
     (ii) “Good Reason” shall mean the occurrence of any of the following
events:
(a) the assignment to Executive of employment responsibilities which are not
materially of comparable responsibility and status as the employment
responsibilities held by Executive immediately prior to a Change in Control;
(b) a material reduction by the Company in Executive’s compensation (including a
material change in the form of the bonus compensation plan that makes less
likely the achievement of a targeted bonus) as in effect immediately prior to a
Change in Control;
(c) except to the extent otherwise required by applicable law, the failure by
the Company, or the entity that acquires the Company, to continue in effect a
material benefit or compensation plan, stock ownership plan, stock purchase
plan, bonus plan, life insurance plan, health-and-accident plan or disability
plan in which Executive is participating immediately prior to a Change in
Control (or plans providing Executive with substantially similar benefits), the
taking of any action

 



--------------------------------------------------------------------------------



 



by the Company which would have a material adverse affect upon Executive’s
participation in, or materially reduce Executive’s benefits under, any of such
plans or deprive Executive of any material fringe benefit enjoyed by Executive
immediately prior to such Change in Control, or the failure by the Company to
provide Executive with the number of paid vacation days to which Executive is
entitled immediately prior to such Change in Control in accordance with the
Company’s vacation policy as then in effect; or
(d) the failure by the Company to obtain, as specified in Section 6(i) hereof an
assumption of the obligations of the Company to perform this Agreement by any
successor to the Company.
     For purposes of the foregoing, Executive shall not be considered to have
been assigned employment of lesser responsibility if Executive manages, has
control over, or serves in a similar position with a subsidiary, division or
operating unit of an acquiring entity that generates revenues of comparable
amounts to the revenues generated by the Company before such Change in Control.
Notwithstanding the foregoing, none of the forgoing events shall be considered
“Good Reason” if it occurs in connection with the Executive’s death or
disability.
3. Section 4(b) of the Agreement is hereby amended in its entirety to read as
follows:
(b) In lieu of any further base salary payments to Executive for periods
subsequent to the date that the termination of Executive’s employment becomes
effective, the Company shall pay as severance pay to Executive a lump-sum cash
amount equal to twelve months Executive’s salary (subject to withholding for
applicable taxes); subject, however, to the restriction that the Executive shall
not be entitled to receive any amount pursuant to this Agreement which
constitutes an “excess parachute payment” within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended, or any successor provision or
regulations promulgated thereunder. In case of uncertainty as to whether some
portion of a payment might constitute an excess parachute payment, the Company
shall initially make the payment to the Executive and Executive agrees to refund
to the Company any amounts ultimately determined to be excess parachute
payments;
     IN WITNESS WHEREOF, the Executive and the Company have executed this
amendment as of the date first above written.

                      SoftBrands, Inc.    
 
               
 
  By                          
 
      Its        
 
         
 
   
 
                              Gregg A. Waldon    

 